       Case 4:20-cv-03942 Document 1 Filed on 11/19/20 in TXSD Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 CHRIS KASPER, Individually and For Others                   Case No. 4:20-cv-3942
 Similarly Situated,

 v.                                                          JURY TRIAL DEMANDED

 COMPETENTIA US, INC.                                        COLLECTIVE ACTION


                                           COMPLAINT

                                              SUMMARY

        1.     Competentia US, Inc. (Competentia) failed to pay Chris Kasper (Kasper) and other

workers like him, overtime as required by the Fair Labor Standards Act (FLSA).

        2.     Instead, Competentia paid Kasper and other workers like him the same hourly rate for

all hours worked, including those in excess of 40 in a workweek (or “straight time for overtime”).

        3.     Kasper brings this lawsuit to recover unpaid overtime wages and other damages owed

under the FLSA.

                                     JURISDICTION AND VENUE

        4.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b) because this Action involves a federal question under the FLSA.

        5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim occurred in this District and Division.

        6.     Competentia’s headquarters are in Houston, Texas, in this District and Division.

                                            THE PARTIES

        7.     Kasper is an individual who resides in Texas.

        8.     During the relevant period, Kasper was an hourly employee of Competentia.
      Case 4:20-cv-03942 Document 1 Filed on 11/19/20 in TXSD Page 2 of 9



       9.      Throughout his employment with Competentia, Kasper was paid the same hourly rate

for all hours worked (including those hours in excess of 40 hours in a single workweek) with no

overtime compensation.

       10.     His written consent is attached herein as Exhibit A.

       11.     Kasper brings this action on behalf of himself and other similarly situated workers

who were paid by Competentia’s “straight time for overtime” system.

       12.     The class of similarly situated employees sought to be certified as a collective action

under the FLSA is defined as:

       All hourly employees of Competentia during the past 3 years who were paid
       straight time for overtime (the “Putative Class Members”).

       13.     Kasper seeks conditional and final certification of this Putative Class in this collective

action under 29 U.S.C. § 216(b).

       14.     Competentia may be served with process by serving its registered agent, Aaron Dowd,

11000 Equity Drive, Suite 250, Houston, Texas 77041-8240.

                                   COVERAGE UNDER THE FLSA

       15.     At all times hereinafter mentioned, Competentia was and is an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       16.     At all times hereinafter mentioned, Competentia was and is an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       17.     At all times hereinafter mentioned, Competentia was and is an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that said



                                                   2
       Case 4:20-cv-03942 Document 1 Filed on 11/19/20 in TXSD Page 3 of 9



enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

        18.     Competentia has had employees engaged in commerce or in the production of goods

for commerce, or employees handling, selling, or otherwise working on goods or materials that have

been moved in or were produced for commerce, such as hand tools, automobiles, computers, and cell

phones.

        19.     At all times hereinafter mentioned, Kasper and the Putative Class Members were

engaged in commerce or in the production of goods for commerce per 29 U.S.C. §§ 206-207.

                                               THE FACTS

        20.     Competentia is engaged in providing professional services in the energy industry

throughout the United States.

        21.     In order to provide services to its clients, Competentia hires employees it pays on an

hourly basis.

        22.     Kasper worked for Competentia as a Project Manager.

        23.     Kasper was paid roughly $60 an hour for every approved hour worked.

        24.     Kasper was employed by Competentia from December 2017 to March 2019.

        25.     Kasper was an hourly employee of Competentia.

        26.     Kasper was not paid a guaranteed salary.

        27.     If Kasper worked under 40 hours, he was only paid for the hours he worked.

        28.     But Kasper would regularly work more than 40 hours in a week.

        29.     In fact, Kasper routinely worked 50 to 70 hours a week.

        30.     The hours Kasper worked are reflected in Competentia ’s payroll records.

        31.     Competentia paid Kasper the same hourly rate for all hours worked, including those

hours in excess of 40 hours in a single workweek.


                                                    3
        Case 4:20-cv-03942 Document 1 Filed on 11/19/20 in TXSD Page 4 of 9



        32.    Competentia did not pay Kasper overtime for all hours worked in excess of 40 hours

in a single workweek.

        33.    Rather than receiving time and half as required by the FLSA, Kasper only received

“straight time” pay for overtime hours worked.

        34.    This “straight time for overtime” payment scheme violates the FLSA.

        35.    Competentia was aware of the overtime requirements of the FLSA.

        36.    Competentia has previously been sued for this same straight time for overtime pay

practice.

        37.    Competentia nonetheless failed to pay certain hourly employees, such as Kasper,

overtime.

        38.    Kasper and the Putative Class Members perform job duties in furtherance of the

power, engineering, project management, and oil and gas industry business sectors and are subjected

to similar compensation practices.

        39.    Kasper and the Putative Class Members also worked similar hours and were denied

overtime because of the same illegal pay practice.

        40.    Kasper and the Putative Class Members regularly worked in excess of 40 hours each

week.

        41.    Competentia did not pay Kasper and the Putative Class Members on a salary basis.

        42.    Competentia paid Kasper and the Putative Class Members “straight time for

overtime.”

        43.    Competentia failed to pay Kasper and the Putative Class Members overtime for hours

worked in excess of 40 hours in a single workweek.

        44.    Competentia knew, or acted with reckless disregard for whether, Kasper and the

Putative Class Members were paid in accordance with the FLSA.


                                                     4
      Case 4:20-cv-03942 Document 1 Filed on 11/19/20 in TXSD Page 5 of 9



       45.     Competentia ’s failure to pay overtime to these hourly workers was, and is, a willful

violation of the FLSA.

                                 COLLECTIVE ACTION ALLEGATIONS

       46.     The illegal pay practices Competentia imposed on Kasper were imposed on the

Putative Class Members.

       47.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

       48.     Numerous other individuals who worked with Kasper were paid in the same manner,

performed similar work, and were not properly compensated for all hours worked as required by

federal wage laws.

       49.     Based on his experiences and tenure with Competentia, Kasper is aware that

Competentia ’s illegal practices were imposed on the Putative Class Members.

       50.     The Putative Class Members were not paid overtime when they worked more than 40

hours per week.

       51.     Competentia ’s failure to pay overtime at the rates required by federal law result from

generally applicable, systematic policies, and practices which are not dependent on the personal

circumstances of the Putative Class Members.

       52.     Kasper’s experiences are therefore typical of the experiences of the Putative Class

Members.

       53.     The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent collective treatment.

       54.     Kasper has no interests contrary to, or in conflict with, the Putative Class Members.

       55.     Like each Putative Class Member, Kasper has an interest in obtaining the unpaid

overtime wages owed under federal law.


                                                 5
       Case 4:20-cv-03942 Document 1 Filed on 11/19/20 in TXSD Page 6 of 9



        56.     The precise size and the identity of other Putative Class Members is ascertainable from

the business records, tax records, and/or employee or personnel records maintained by Competentia.

        57.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        58.     Absent a collective action, many Putative Class Members will not obtain redress of

their injuries and Competentia will reap the unjust benefits of violating the FLSA.

        59.     Furthermore, even if some Putative Class Members could afford individual litigation

against Competentia, it would be unduly burdensome to the judicial system.

        60.     If individual actions were required to be brought by each Putative Class Member, it

would necessarily result in a multiplicity of lawsuits and would create hardship to Putative Class

Members, to Competentia, and to the Court.

        61.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Class Members and provide for judicial consistency.

        62.     The questions of law and fact common to each of Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                a.      Whether Competentia required Kasper and the Putative Class Members to

                        work more than 40 hours during individual work weeks;

                b.      Whether Competentia’s decision to pay Kasper and the Putative Class

                        Members straight time for overtime was made in good faith;

                c.      Whether Competentia paid Kasper and the Putative Class Members on a salary

                        basis;




                                                    6
       Case 4:20-cv-03942 Document 1 Filed on 11/19/20 in TXSD Page 7 of 9



                 d.     Whether Competentia failed to pay Kasper and the Putative Class Members at

                        a rate of one and one-half times their regular rate of pay when they worked

                        more than 40 hours in a single workweek;

                 e.     Whether Competentia’s violation of the FLSA was willful; and

                 f.     Whether Competentia’s illegal pay practices were applied to Kasper and the

                        Putative Class Members.

        63.      Kasper and the Putative Class Members sustained damages arising out of

Competentia’s illegal and uniform employment policy.

        64.      Kasper knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.

        65.      Kasper will fairly and adequately represent and protect the interests of the Putative

Class Members.

        66.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                           CAUSE OF ACTION

        67.      By failing to pay Kasper and the Putative Class Members overtime at one-and-one-

half times their regular rates, Competentia violated the FLSA’s overtime provisions.

        68.      Competentia owes Kasper and the Putative Class Members overtime pay at the proper

overtime rate.

        69.      Because Competentia knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, Competentia owes these wages for at least the past three years.

        70.      Competentia is liable to Kasper and the Putative Class Members for an amount equal

to all unpaid overtime wages as liquidated damages.


                                                     7
       Case 4:20-cv-03942 Document 1 Filed on 11/19/20 in TXSD Page 8 of 9



        71.     Kasper and the Putative Class Members are entitled to recover all reasonable attorneys’

fees and costs incurred in this action.

                                            JURY DEMAND

        72.     Kasper demands a Jury trial.

                                               PRAYER

        73.     Kasper prays for relief as follows:

                a.      An order allowing this action to proceed as a collective action under the FLSA

                        and directing notice to the Putative Class Members;

                b.      A judgment finding Competentia liable to Kasper and the Putative Class

                        Members for unpaid overtime and an equal amount as liquidated damages;

                c.      An order awarding attorneys’ fees, costs, expenses, and judgment interest; and

                d.      An award of such other and further relief as may be necessary and appropriate.

                                                          Respectfully submitted,

                                                          By: /s/ Michael A. Josephson
                                                          Michael A. Josephson
                                                          Fed. ID No. 27157
                                                          State Bar No. 24014780
                                                          Andrew W. Dunlap
                                                          Fed. ID No. 1093163
                                                          State Bar No. 24078444
                                                          Richard M. Schreiber
                                                          Fed. ID No. 705430
                                                          State Bar No. 24056278
                                                          Melodie K. Arian
                                                          Fed. ID No. 3486416
                                                          State Bar No. 24119043
                                                          JOSEPHSON DUNLAP, LLP
                                                          11 Greenway Plaza, Suite 3050
                                                          Houston, Texas 77046
                                                          713-352-1100 – Telephone
                                                          713-352-3300 – Facsimile
                                                          mjosephson@mybackwages.com
                                                          adunlap@mybackwages.com
                                                          rschreiber@mybackwages.com
                                                          marian@mybackwages.com
                                                      8
Case 4:20-cv-03942 Document 1 Filed on 11/19/20 in TXSD Page 9 of 9



                                     AND

                                     Richard J. (Rex) Burch
                                     Fed. ID No. 21615
                                     State Bar No. 24001807
                                     BRUCKNER BURCH, PLLC
                                     8 Greenway Plaza, Suite 1500
                                     Houston, Texas 77046
                                     713-877-8788 – Telephone
                                     713-877-8065 – Facsimile
                                     rburch@brucknerburch.com

                              ATTORNEYS IN CHARGE FOR PLAINTIFF




                                 9
